EXHIBIT 10.3




Amended and Restated Management Severance Plan
Zoe’s Kitchen, Inc., a Delaware corporation (the “Company,” “us” or “we”),
considers it in the best interest of its stockholders to foster the continuous
employment of the Company’s key management personnel. In this regard, the
Compensation Committee of the Company’s Board of Directors recognizes that the
possibility of an involuntary termination of employment upon a change in control
(as further defined below) of the Company may exist and the uncertainty that
such concerns may raise among management could result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders. In order to induce certain senior management employees of the
Company listed on Exhibit A hereof (“you” or “Employee”) to remain in its
employ, for good and valuable consideration, the Company hereby agrees that,
subject to your compliance with the covenants herein, you shall be entitled to
receive the benefits set forth in this agreement (the “Agreement”) in the event
of a change in control of the Company and a qualified termination of your
employment with the Company under the circumstances described below.
1.        Definitions. For purposes of the Agreement, the following terms shall
have their respective meanings set forth below:
(a)    “Cause” shall mean any of the following: (i) your intentional
unauthorized use or disclosure of the Company’s confidential information or
trade secrets, which use or disclosure causes material harm to the Company, (ii)
your material breach of any agreement between you and the Company, (iii) your
material failure to comply with the Company’s written policies or rules, (iv)
your conviction of, or plea of “guilty” or “no contest” to, a felony under the
laws of the United States or any state thereof, or (v) your gross negligence or
willful misconduct in the performance of duties to the Company that is not cured
within thirty (30) days after you are provided with written notice thereof.
(b)    “Change in Control” shall mean any of the following types of
transactions: (i) the direct or indirect sale or exchange in a single or series
of related transactions by the stockholders of the Company of more than fifty
percent (50%) of the voting stock of the Company; (ii) a merger or consolidation
in which the Company is a party; (iii) the sale, exchange, or transfer of all or
substantially all of the assets of the Company (each, a “Transaction”), wherein
the stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or the successor entity, or, in the case of a Transaction described
in (iii), the corporation or other entity to which the assets of the Company
were transferred, as the case may be; or, (iv) during any period of two (2)
consecutive years individuals who constitute the Board on the effective date of
this Agreement (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of this Agreement whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board. Notwithstanding the foregoing, a transaction shall not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation; (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction; or (iii) it is a
transaction effected primarily for the purpose of financing the Company with
cash (as determined by the Board in its discretion).
(c)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(d)    “Covered Termination” shall mean either (i) an involuntary termination of
your employment by the Company other than for Cause, or (ii) your voluntary
termination of employment with the Company for Good Reason, provided that the
termination constitutes a Separation from Service.


1



--------------------------------------------------------------------------------

EXHIBIT 10.3




(e)    “Good Reason” shall mean your resignation due to any of the following
events which occurs without your written consent, provided that the requirements
regarding advance notice and an opportunity to cure set forth below are
satisfied: (i) a material diminution of your title, authority, responsibilities,
duties, base pay or bonus, (ii) a material change in the geographic location at
which you must perform services for the Company of at least fifty (50) miles,
(iii) a material reduction in the right to participate in the benefit programs
in which you were previously participating, (iv) a material breach by the
Company of an employment agreement between you and the Company, (v) a failure of
the Company to have a successor assume its obligations under an employment
agreement between you and the Company, or (vi) as to Kevin Miles only pursuant
his Amended and Restated Employment Agreement (a) a material diminution in the
budget over which Mr. Miles retains authority; or (b) approval, whether formal
or informal, by the Board of a strategy, including, without limitation, a
strategic plan, that is materially different than the Company’s prior strategy
and that Employee believes in good faith to not be in the best interests of the
Company (each of (i), (ii), (iii), (iv), (v) and (vi), a “Good Reason
Condition”). In order for you to resign for Good Reason, you must provide
written notice to the Company of the existence of the Good Reason Condition
within ninety (90) days of your knowledge of the initial existence of such Good
Reason Condition. Upon receipt of such notice of the Good Reason Condition, the
Company will be provided with a period of thirty (30) days during which it may
remedy the Good Reason Condition and not be required to provide for the payments
and benefits described herein as a result of such proposed resignation due to
the Good Reason Condition specified in the notice. If the Good Reason Condition
is not remedied within the period specified in the preceding sentence, then you
may resign based on the Good Reason Condition specified in the notice of
termination effective no later than one-hundred eighty (180) days following the
initial existence of such Good Reason Condition.
(f)    “Separation from Service” shall mean your termination of employment or
service which constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h).
2.        Benefits upon a Change in Control. In the event a Change in Control
occurs prior to your termination of employment with the Company, your stock
options, restricted stock and other equity-based awards shall then continue to
vest, up to 100%, in accordance with the vesting schedule applicable to such
award prior to the Change in Control, subject to certain acceleration rights
referenced in Section 3 below. Such equity shall continue to be subject to the
Company’s 2014 Omnibus Incentive Plan (the “Plan”), including any applicable
option agreement executed in connection therewith or applicable future option
plans, under which such equity was granted (including certain rights arising
thereunder such as cash-out features not requiring consent of the equity holder
in the event of a change in control).
3.        Termination upon a Change in Control. If there is a Covered
Termination which occurs upon a Change in Control or within eighteen (18) months
following a Change in Control, and you execute and do not revoke a Release as
described in Section 4 below, then you shall be entitled to the following
severance benefits:
(a)    any earned and unpaid base salary through the date of termination;
reimbursement for any unreimbursed business expenses incurred through the date
of termination; any accrued but unused vacation time in accordance with Company
policies and applicable law; and, all other accrued and vested payments,
benefits or fringe benefits to which the Employee shall be entitled under the
terms of any applicable compensation arrangement or benefit, equity or fringe
benefit plan or program or grant or this Agreement (collectively, Sections
3(a)(i) through 3(a)(iv) hereof shall be hereafter referred to as the "Accrued
Benefits").    
(b)    payments of your then-current annual base salary (commencing as of the
termination date) for the period of time referenced in Exhibit A hereto based on
your management level in the Company, which payments shall be paid in accordance
with the Company’s normal payroll procedures; provided, however, that any
payments that would otherwise have been made before the first normal payroll
payment date falling on or after the date on which the Release becomes
irrevocable (the “First Payment Date”) shall be made on the First Payment Date;
and further provided, that to the extent that the payment of any amount
constitutes "nonqualified deferred compensation" for purposes of Code Section
409A (as defined in Section 6 hereof), any such payment scheduled to occur
during the first sixty (60) days following the termination of employment shall
not be paid until the first regularly scheduled pay period following the
sixtieth (60th) day following such termination and shall include payment of any
amount that was otherwise scheduled to be paid prior thereto;
(c)    an amount equal to your target annual bonus for the fiscal year during
which the Covered Termination occurs, prorated to reflect your actual period of
service completed during the fiscal year through the date of termination, with
such bonus determined based on the deemed achievement of all of the performance
objectives for such fiscal year at a 100% level (subject to Section 6, the
severance benefits contemplated by this Section 3(c) shall be paid in cash in a
lump sum as soon as practicable following the First Payment Date);


2



--------------------------------------------------------------------------------

EXHIBIT 10.3




(d)    subject to (A) the Employee's timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
("COBRA"), (B) the Employee's continued copayment of premiums at the same level
and cost to the Employee as if the Employee were an employee of the Company
(excluding, for purposes of calculating cost, an employee's ability to pay
premiums with pre-tax dollars), and (C) continued compliance with the
obligations in Section 5, continued participation in the Company's group health
plan (to the extent permitted under applicable law and the terms of such plan)
which covers the Employee (and the Employee's eligible dependents) for the
period of time referenced in Exhibit A hereto based on your management level in
the Company; provided, however, that the Employee is eligible and remains
eligible for COBRA coverage; and further provided, that in the event that the
Employee obtains other employment that offers group health benefits, such
continuation of coverage by the Company under this Section 3(d) shall
immediately cease upon obtaining such benefits. Notwithstanding the foregoing,
the Company shall not be obligated to provide the continuation coverage
contemplated by this Section 3(d) if it would result in the imposition of excise
taxes on the Company for failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, and the Health Care and Education Reconciliation Act of 2010, as
amended (to the extent applicable); and,
(e)    immediate vesting of all of the unvested shares subject to your
outstanding stock options to purchase the Company’s common stock and the
immediate vesting and/or lapsing of any vesting restrictions on any Company
restricted stock or other equity-based awards that you hold as of the date of
such Covered Termination (with the acceleration of vesting of stock options and
restricted stock described in this section being effective as of the date of the
Covered Termination); and immediate vesting of all target or performance goals
with respect to any applicable performance based unit awards or similar
performance compensation.
4.        Release. As a condition to your receipt of any benefits described in
Section 3 (other than the Accrued Benefits), you will be required to execute a
release of all claims arising out of your employment with the Company or the
termination thereof, in a form reasonably acceptable to the Company (the
“Release”) within thirty (30) days following your termination date and not
revoke such Release within any period permitted under applicable law. Such
Release shall specifically relate to all of your rights and claims in existence
at the time of such execution (excluding any rights that may not be released
under applicable law), and shall exclude any continuing obligations the Company
may have to you following the date of termination under this Agreement or any
other agreement providing for obligations to survive your termination of
employment. For clarity, the Company is not required to pay any benefits
hereunder unless such Release is signed by the intended recipient or intended
beneficiary of such benefits.
5.        Cooperation. In connection with any termination of the Employee's
employment with the Company, the Employee agrees to assist the Company, as
reasonably requested by the Company, in its succession planning efforts to
facilitate a smooth transition of the Employee's job responsibilities to the
Employee's successor. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Employee agrees that while employed by the
Company and thereafter, the Employee will respond and provide information with
regard to matters in which the Employee has knowledge as a result of the
Employee's employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of any claims that may be made against the Company or its affiliates, and will
assist the Company and its affiliates in the prosecution of any claims that may
be made by the Company or its affiliates, to the extent that such claims may
relate to the period of the Employee's employment with the Company
(collectively, the "Claims"). The Employee agrees to promptly inform the Company
if the Employee becomes aware of any lawsuits involving Claims that may be filed
or threatened against the Company or its affiliates. The Employee also agrees to
promptly inform the Company (to the extent that the Employee is legally
permitted to do so) if the Employee is asked to assist in any investigation of
the Company or its affiliates (or their actions) or another party attempts to
obtain information or documents from the Employee (other than in connection with
any litigation or other proceeding in which the Employee is a
party-in-opposition) with respect to matters the Employee believes in good faith
to relate to any investigation of the Company or its affiliates, in each case,
regardless of whether a lawsuit or other proceeding has then been filed against
the Company or its affiliates with respect to such investigation, and shall not
do so unless legally required. During the pendency of any litigation or other
proceeding involving Claims, except as permitted under applicable law, the
Employee shall not communicate with anyone (other than the Employee's attorneys
and tax and/or financial advisors and except to the extent that the Employee
determines in good faith is necessary in connection with the performance of the
Employee's duties hereunder) with respect to the facts or subject matter of any
pending or potential litigation or regulatory or administrative proceeding
involving the Company or any of its affiliates without giving prior written
notice to the Company or the Company's counsel. Upon presentation of appropriate
documentation, the Company shall pay or reimburse the Employee for all
reasonable out-of-pocket travel, duplicating or telephonic expenses incurred by
the Employee in complying with this Section 5. To receive the benefits and
payments referenced in Section 3 hereof, Employee shall continue to comply with
any applicable Company policies and agreements to which Employee is subject
post-termination of employment.


3



--------------------------------------------------------------------------------

EXHIBIT 10.3




6.        Taxes.
(a)    WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
(b)    SECTION 409A COMPLIANCE.
(i)    The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively "Code Section 409A") and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Employee and
the Company of the applicable provision without violating the provisions of Code
Section 409A. The Company does not make any representation to the Employee that
the payments or benefits provided under this Agreement are exempt from, or
satisfy, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless the Employee or any
beneficiary of the Employee for any tax, additional tax, interest or penalties
under Section 409A.
(ii)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a "separation from service" within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a "termination," "termination of employment" or like terms shall
mean "separation from service." Notwithstanding anything to the contrary in this
Agreement, if the Employee is deemed on the date of termination to be a
"specified employee" within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered nonqualified deferred compensation under Code Section 409A
payable on account of a "separation from service," such payment or benefit shall
not be made or provided until the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
"separation from service" of the Employee, and (B) the date of the Employee's
death, to the extent required under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 6(b)(ii) (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
the Employee in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.
(iii)    To the extent that reimbursements or other in-kind benefits under this
Agreement constitute "nonqualified deferred compensation" for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Employee, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
(iv)    For purposes of Code Section 409A, the Employee's right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
(v)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment or benefit under this Agreement that constitutes
"nonqualified deferred compensation" for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.
7.        Excise Tax.
(a)    Notwithstanding any other provisions in this Agreement, to the extent
applicable, in the event that any payment or benefit received or to be received
by an Employee (including, without limitation, any payment or benefit received
in connection with a Change in Control of the Company or the termination of
Employee’s employment, whether pursuant to the terms of this Agreement or any
other plan, program, arrangement or agreement) (all such payments and benefits,
together, the “Total Payments”) would be subject (in whole or part), to any
excise tax imposed under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any successor provision thereto (the “Excise Tax”),
then, after taking into account any reduction in the Total Payments provided by
reason of Section 280G of the Code in such other plan, program, arrangement or
agreement, the Company will reduce, to the extent necessary so that no portion
of the Total Payments is subject to the Excise Tax (but in no event to less than
zero), in the f


4



--------------------------------------------------------------------------------

EXHIBIT 10.3




ollowing order: (i) cash payments not subject to Section 409A of the Code; (ii)
cash payments subject to Section 409A of the Code; (iii) equity-based payments
and acceleration; and (iv) non-cash forms of benefits (together, the “Potential
Payments”); provided, however, to the extent any such payment is to be made over
time (e.g., in installments, etc.), then the payments shall be waived in reverse
chronological order; and further provided, however, that the Potential Payments
shall only be reduced if (i) the net amount of such Total Payments, as so
reduced (and after subtracting the net amount of federal, state, municipal and
local income taxes on such reduced Total Payments and after taking into account
the phase out of itemized deductions and personal exemptions attributable to
such reduced Total Payments), is greater than or equal to (ii) the net amount of
such Total Payments without such reduction (but after subtracting the net amount
of federal, state, municipal and local income taxes on such Total Payments and
the amount of Excise Tax to which Employee would be subject in respect of such
unreduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).
(b)    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which Employee shall have waived at such time and in
such manner as not to constitute a “payment” within the meaning of Section
280G(b) of the Code shall be taken into account; (ii) no portion of the Total
Payments shall be taken into account which, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to Employee and selected by the accounting firm
which was, immediately prior to the termination date, the Company’s independent
auditor (the “Auditor ”), does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of Section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of Tax
Counsel, constitutes reasonable compensation for services actually rendered,
within the meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base
amount” (as set forth in Section 280G(b)(3) of the Code) that is allocable to
such reasonable compensation; and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Auditor in accordance with the principles of Sections 280G(d)(3) and (4)
of the Code.
(c)    At the time that payments are made under this Agreement, the Company
shall provide Employee with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations,
including any opinions or other advice the Company received from Tax Counsel,
the Auditor, or other advisors or consultants (and any such opinions or advice
which are in writing shall be attached to the statement). If Employee objects to
the Company’s calculations, the Company shall pay to Employee such portion of
the Potential Payments (up to 100% thereof) as Employee determines is necessary
to result in the proper application of this Section 7. All determinations
required by this Section 7 (or requested by either Employee or the Company in
connection with this Section 7) shall be at the expense of the Company. The fact
that Employee’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section 7 shall not of itself limit or otherwise
affect any other rights of Employee under this Agreement.
8.        Binding Agreement.
(a)    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Unless
expressly provided otherwise, “Company” as used herein shall mean the Company as
defined in this Agreement and any successor to its business and/or assets.
(b)    This Agreement shall inure to the benefit of and be enforceable by you
and your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amount would still be payable to you hereunder had you continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to your devisee, legatee or other designee or,
if there is no such designee, to your estate.
9.        Entire Agreement. This Agreement sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, arrangements and understandings of the parties
hereto with respect to the subject matter contained herein, including, without
limitation, any prior change in control agreements. In the event that this
Agreement conflicts with the terms and conditions of any other severance
covenants applicable upon a Change in Control in any agreement between the
Company and any employee, this Agreement shall govern.
10.        At-Will Employment. Nothing contained in this Agreement shall (a)
confer upon you any right to continue in the employ of the Company, (b)
constitute any contract or agreement of employment, or (c) interfere in any way
with the at-will nature of your employment with the Company.


5



--------------------------------------------------------------------------------

EXHIBIT 10.3




11.        Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by you and such officer as may be designated by the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of Delaware without regard to its conflicts
of law principles. In the event of any conflicts in the terms and conditions of
this Agreement and any other applicable employment or severance agreement, the
terms and conditions of this Agreement shall prevail. The section headings
contained in this Agreement are for convenience only, and shall not affect the
interpretation of this Agreement. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.
12.        Mediation and Binding Arbitration.
(a)    Employee and the Company agree to mediate any disputes between the
parties and, if no resolution occurs within thirty (30) days, then either party
may request in writing to proceed with arbitration. Unless otherwise permitted
under applicable law (including legal actions involving regulatory agencies and
federal class actions), any and all claims, causes of actions, disputes,
controversies and other matters in question arising out of or relating to
Employee’s relationship with the Company (including any such matters relating to
the enforceability of this arbitration provision), or in any way relating to the
subject matter of the relationship between the parties, shall be resolved by
binding arbitration in Plano, Texas in accordance with the American Arbitration
Association (the “AAA”) rules. The parties shall appoint one (1) arbitrator in
accordance with the AAA rules, which arbitrator shall have full authority to
render a final, non-appealable decision with respect to any matters in dispute.
The invalidity or unenforceability of any provision of this covenant to
arbitrate shall not affect the validity or enforceability of the parties’
obligation to submit any disputed matters to binding arbitration or to be
otherwise bound by the other provisions of this covenant to arbitrate. Regarding
permitted discovery, the arbitrator shall only require the parties to disclose
documents that they intend to rely on in presentation of their case at the
hearing, and no other document production or e-discovery shall be required. Any
party shall be entitled to conduct up to two (2) depositions, plus any expert
who will testify in the proceedings. No demand for arbitration may be made after
the date when the institution of legal or equitable proceedings based on such
claim or dispute would be barred by the applicable statute of limitation. The
arbitrator is not authorized to award punitive or other similar damages not
measured by the prevailing party’s actual damages. Each party shall bear its own
costs, fees and expenses of arbitration. The arbitration proceedings and
arbitration award shall be maintained by the parties as strictly confidential,
except as is otherwise required by court order or as is necessary to confirm,
vacate or enforce the award and for disclosure in confidence to the parties’
respective attorneys, tax advisors, employees and agents, each of whom have a
need to know of such proceedings. A party may apply to the arbitrator seeking
injunctive relief until an arbitration award is rendered or the dispute is
otherwise resolved. A party also may, without waiving any other remedy, seek
from any court having jurisdiction any interim or provisional relief that is
necessary to protect the rights or property of that party pending the
arbitrator’s appointment or decision on the merits of the dispute. Within sixty
(60) days following the appointment of the arbitrator, the parties shall
complete all discovery. Within ninety (90) days following the appointment of the
arbitrator, the arbitrator shall render the final, binding ruling.










6



--------------------------------------------------------------------------------

EXHIBIT 10.3




EXHIBIT A


Company Management Level
 
Duration of Benefits
CEO
 
2 years
CDO
 
18 months
COO
 
18 months
Other C-Level Officers
 
12 months
Vice Presidents
 
12 months
Directors
 
6 months





7

